           Case 2:19-cv-01278-BJR Document 223 Filed 10/27/20 Page 1 of 2




1                                                        HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5

6

7

8
                                  UNITED STATES DISTRICT COURT
9                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
     WAG ACQUISITION, LLC,
11                                                     Case No. 2:19-cv-01278-BJR
                          Plaintiff,
12                                                     ORDER GRANTING PLAINTIFF’S
                                                       MOTION FOR RELIEF FROM
           v.                                          DEADLINE TO FILE MOTION TO
13
                                                       CHALLENGE BIFURCATION OF
14   FLYING CROCODILE, INC., d/b/a FCI, INC.,          DISCOVERY
     et al.
15
                          Defendants.
16

17          THIS MATTER having come on regularly for hearing before the undersigned Judge on
18
     Plaintiff’s Motion for Relief from Deadline to File Motion to Challenge Bifurcation of Discovery;
19
     and the Court having reviewed:
20
            1.      Plaintiff’s Motion for Relief from Deadline to File Motion to Challenge
21
     Bifurcation of Discovery;
22
            2.      Declaration of David G. Liston in Support of Plaintiff’s Motion for Relief from
23
     Deadline to File Motion to Challenge Bifurcation of Discovery; and
24

25




                                                   1
            Case 2:19-cv-01278-BJR Document 223 Filed 10/27/20 Page 2 of 2




1            3.      Joint Status Report Responding to the Court’s October 19, 2020 Minute Order.
2
             NOW, THEREFORE, IT IS HEREBY
3
             ORDERED that the Plaintiff’s Motion is GRANTED. Plaintiff shall file its motion to
4
     challenge bifurcation of discovery on the same date of this Order. Defendants shall file their
5
     opposition to the motion four (4) weeks after Plaintiff files its motion. Plaintiff shall file its reply
6
     in further support of the motion one (1) week after Defendants file their opposition to the motion.
7

8
             DONE THIS 27th day of October, 2020.
9

10

11                                                   HONORABLE BARBARA J. ROTHSTEIN
                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                       2
